DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The references listed on the information disclosure statement filed on 7/3/2019, 3/16/2021, and 1/19/2022 have been considered by the Examiner.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is: "a control unit configured to…” recited in claims 11 and 14-16, "a determination unit configured to…” recited in claims 11, and "an obtaining unit configured to…” recited in claims 11-13 and 15-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As to claims 11-17, the claim elements “control unit”, “determination unit”, and “obtaining unit” are limitations that invoke 35 U.S.C. 112(f), sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed controlling function. The Examiner is unable to find the corresponding structure or hardware in the Specification for the claimed control unit, determination unit, and obtaining unit. The control unit, determination unit, and obtaining unit appears to be subcomponents of the drone-based cleaning system (see at Pg. 14, section [0092] of Applicant’s Specification), however, it is unclear what the actual structure is that corresponds to the claimed control unit, determination unit, and obtaining unit. Applicant’s Specification appears to only describe the control unit, determination unit, and obtaining unit in terms of the function they perform and merely repeats the language “control unit”, “determination unit”, and “obtaining unit” throughout. Therefore, claim 11-17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Examiner notes claims 12-17 are dependent upon claim 11, and are thus rejected as being dependent upon a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, lines 6-7, recites the limitation “and the drone is connected to the detergent supply pipe through the connection end piece”. It is unclear to the Examiner how the drone could be connected to the detergent supply pipe through the connection end piece because the drone is already connected to the water supply pipe through the connection end piece (claim 1, line 5-6). In other words, are both of these connected through the connection end piece at the same time with multiple connections or are these connected at different times depending on what supply is needed. For purposes of examination, the Examiner interprets this to mean the connection end piece has multiple connections and they are both connected at the same time. The Examiner notes that claims 2-10 are dependent upon claim 1, and thus are rejected as being dependent upon a rejected claim.
	Claim 5, line 5, recites the limitation “opening the airbag when the flight parameter satisfies a preset condition”. It is unclear to the Examiner what “the flight parameter” is referring to as the recited “the flight parameter” lacks antecedent basis. For purposes of examination, the Examiner interprets this to mean a flight parameter of the one or more flight parameters. The Examiner notes that claim 9 is dependent upon claim 5, and thus is rejected as being dependent upon a rejected claim.
	Claim 6, line 5, recites the limitation “opening the airbag when the flight parameter satisfies a preset condition”. It is unclear to the Examiner what “the flight parameter” is referring to as the recited “the flight parameter” lacks antecedent basis. For purposes of examination, the Examiner interprets this to mean a flight parameter of the one or more flight parameters. The Examiner notes that claim 10 is dependent upon claim 6, and thus is rejected as being dependent upon a rejected claim.
	Claim 7, lines 2-3, recites the limitation “wherein the drone-based cleaning system comprises a security lock connected to the connection end piece”. It is unclear to the Examiner how the security lock could be connected to the connection end piece because the drone-based cleaning system is already connected to the water supply pipe through the connection end piece (claim 1, line 5-6). In other words, are both of these connected and the security lock is for securing the water supply pipe or is the security lock taking the place of the water supply pipe when the water supply pipe is not there. For purposes of examination, the Examiner interprets this to mean the connection end piece has multiple connections and they are both connected at the same time and the security lock secures the water supply pipe to the connection end piece. The Examiner notes that the Applicant has not provided in the specification any definition or information regarding a security lock, therefore, under a broadest reasonable interpretation the security lock could be a clamp for securing the water supply pipe or could be a security lock for when a supply pipe is not connected.
	Claim 8, lines 2-3, recites the limitation “wherein the drone-based cleaning system comprises a security lock connected to the connection end piece”. It is unclear to the Examiner how the security lock could be connected to the connection end piece because the drone-based cleaning system is already connected to the water supply pipe through the connection end piece (claim 1, line 5-6). In other words, are both of these connected and the security lock is for securing the water supply pipe or is the security lock taking the place of the water supply pipe when the water supply pipe is not there. For purposes of examination, the Examiner interprets this to mean the connection end piece has multiple connections and they are both connected at the same time and the security lock secures the water supply pipe to the connection end piece. The Examiner notes that the Applicant has not provided in the specification any definition or information regarding a security lock, therefore, under a broadest reasonable interpretation the security lock could be a clamp for securing the water supply pipe or could be a security lock for when a supply pipe is not connected.
	Claim 9, lines 2-3, recites the limitation “wherein the drone-based cleaning system comprises a security lock connected to the connection end piece”. It is unclear to the Examiner how the security lock could be connected to the connection end piece because the drone-based cleaning system is already connected to the water supply pipe through the connection end piece (claim 1, line 5-6). In other words, are both of these connected and the security lock is for securing the water supply pipe or is the security lock taking the place of the water supply pipe when the water supply pipe is not there. For purposes of examination, the Examiner interprets this to mean the connection end piece has multiple connections and they are both connected at the same time and the security lock secures the water supply pipe to the connection end piece. The Examiner notes that the Applicant has not provided in the specification any definition or information regarding a security lock, therefore, under a broadest reasonable interpretation the security lock could be a clamp for securing the water supply pipe or could be a security lock for when a supply pipe is not connected.
	Claim 10, lines 2-3, recites the limitation “wherein the drone-based cleaning system comprises a security lock connected to the connection end piece”. It is unclear to the Examiner how the security lock could be connected to the connection end piece because the drone-based cleaning system is already connected to the water supply pipe through the connection end piece (claim 1, line 5-6). In other words, are both of these connected and the security lock is for securing the water supply pipe or is the security lock taking the place of the water supply pipe when the water supply pipe is not there. For purposes of examination, the Examiner interprets this to mean the connection end piece has multiple connections and they are both connected at the same time and the security lock secures the water supply pipe to the connection end piece. The Examiner notes that the Applicant has not provided in the specification any definition or information regarding a security lock, therefore, under a broadest reasonable interpretation the security lock could be a clamp for securing the water supply pipe or could be a security lock for when a supply pipe is not connected.
	As to claims 11-17, claims the elements “control unit”, “determination unit”, and “obtaining unit” are limitations that invoke 35 U.S.C. 112(f), sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed controlling function. The Examiner is unable to find the corresponding structure or hardware in the Specification for the claimed “control unit”, “determination unit”, and “obtaining unit”. The control unit, determination unit, and obtaining unit appears to be subcomponents of the drone-based cleaning system (see at Pg. 14, section [0092] of Applicant’s Specification), however, it is unclear what the actual structure is that corresponds to the claimed “control unit”, “determination unit”, and “obtaining unit”. Applicant’s Specification appears to only describe the “control unit”, “determination unit”, and “obtaining unit” in terms of the function they perform. Therefore, claim 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Examiner notes claims 12-17 are dependent upon claim 11.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Claim 11, line 3, recites the limitation “a control unit configured to fly to a designated position”. It is unclear to the Examiner how “a control unit” could fly to a designated position. In other words, the control unit can carry out the actions for a drone but cannot fly to a designated position as just a control unit. For purposes of examination, the Examiner interprets this to mean a control unit configured to control a drone to fly to a designated position. The Examiner notes that claims 12-17 are dependent upon claim 11, and thus are rejected as being dependent upon a rejected claim.
	Claim 11, lines 6-7, recites the limitation “a determination unit configured to determine a cleaning area corresponding to a designated position”. It is unclear to the Examiner if the recited “a designated position” is the same as “a designated position” recited previously in claim 11, line 3, or if this is a new or different designated position being introduced. For purposes of examination, the Examiner interprets this to be the same designated position as previously recited. The Examiner notes that claims 12-17 are dependent upon claim 11, and thus are rejected as being dependent upon a rejected claim.
	Claim 15, line 5, recites the limitation “open the airbag when the flight parameter satisfies a preset condition”. It is unclear to the Examiner what “the flight parameter” is referring to as the recited “the flight parameter” lacks antecedent basis. For purposes of examination, the Examiner interprets this to mean a flight parameter of the one or more flight parameters.
	Claim 16, line 4, recites the limitation “open the airbag when the flight parameter satisfies a preset condition”. It is unclear to the Examiner what “the flight parameter” is referring to as the recited “the flight parameter” lacks antecedent basis. For purposes of examination, the Examiner interprets this to mean a flight parameter of the one or more flight parameters.
	

Claim Rejections - 35 USC § 101
 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a drone-based cleaning system comprising a control unit, a determination unit, and an obtaining unit (i.e. which are all interpreted under 35 U.S.C. 112(f) with no corresponding structure recited in the claims or the specifications).  Under a broadest reasonable interpretation, each of these units can be interpreted as software, which is explicitly defined in the MPEP 21.06.03 as being NOT directed to one of the statutory categories (software per se). The Examiner notes that the drone is not positively recited in the claims (i.e. has software that is able to control a drone, but the drone itself is not being claimed), therefore, does not offer structure to the claims.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
	Claim(s) 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (WO 2018000736 A1).
Regarding claim 21:
	Liu teaches:
A drone-based cleaning method, comprising: obtaining an object image of a cleaning area of an object using a camera (see at least pages 5-7 and 9-10 regarding an image captured by a camera mounted on a drone.)
performing image analysis on the object image to obtain environmental information about the cleaning area (see at least pages 2-4, 6-7, and 9-10 regarding image information analysis which could be analyzing and generating environment information according to the dust information and/or the image information.)
and controlling a cleaning device of a drone to clean the cleaning area according to the environmental information (see at least pages 2-4, 7-8, and 11 regarding a cleaning strategy and after it is determined, the cleaning device of the drone is controlled to clean the cleaning area.)
Regarding claim 23:
	Liu teaches:
wherein the environmental information describes an amount of dust on the object (see at least pages 6 and 10 regarding dust information which may be dust presence and dust thickness (i.e. amount of dust).)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1, 3, 5, 7, 9, 11, 13, 15, and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tamkin, SR. (US. Pub. No. 20170305547 A1) in view of Holgado et al. (ES 1217870 U).
Regarding claims 1 and 11:
	Tamkin, SR. teaches:
A drone-based cleaning method applied to a drone-based cleaning system, the drone-based cleaning system comprising a drone (see at least the abstract, Fig. 1 “view of a surface washing drone” and sections [0008], [0017], [0020], [0044], regarding a surface washing drone.)
a water supply pipe (see at least sections [0012], [0018], [0054], [0075], and [0097]-[0098] regarding a water connection tether hose (i.e. water supply) tower.)
and a detergent supply pipe (see at least sections [0012], [0066]-[0067], and [0093] regarding soap and a liquid feeding cable (i.e. detergent supply).)
wherein the drone comprises a cleaning device (see at least the abstract and sections [0006], [00019], [0056], and [0071] regarding a modular cleaning head unit.)
and a connection end piece (see at least sections [0018] and [0054] regarding a clamp for a hose.)
the drone is connected to the water supply pipe through the connection end piece (see at least sections [0018], [0054], [0090], and [0097]-[0098] regarding a clamp for a hose.)
and the drone is connected to the detergent supply pipe through the connection end piece (see at least sections [0012], [0018], [0064], and [0093] regarding being tethered to a cleaning material connection.)
wherein the method comprises: flying to a designated position of an object to be cleaned when the drone receives a cleaning instruction for cleaning the object to be cleaned (see at least sections [0047], [0051], and [0072] regarding a flight profile or flight plan to a cleaning target which can be automatically initiated.)
determining a cleaning area corresponding to a designated position of an outer surface of the object to be cleaned (see at least sections [0049] and [0071] regarding recognizing and spotting dirty surfaces to be cleaned.)
obtaining environmental information of the cleaning area (see at least sections [0008], [0020], and [0070]-[0072] regarding a camera which can be used for seeing the surrounding environment which could be during autonomous operation. These sections also discuss reconnaissance, 3D mapping, and surveying to identify cleanable surfaces.)
and controlling the cleaning device to clean the cleaning area (see at least sections [0008], [0019], [0056], [0070]-[0072], [0079], and [0083] regarding a cleaning head unit and cleaning a surface.)
Tamkin, SR. does not explicitly teach the cleaning device is disposed on a belly of the drone; and controlling the cleaning device of the drone to be flipped from below the drone to a position parallel to the outer surface according to the environmental information.
	Holgado teaches:
the cleaning device is disposed on a belly of the drone (see at least Fig. 1, Fig. 2, and Fig. 3 on the original document regarding a view of a drone for cleaning with a cleaning mechanism on the belly of the drone.)
controlling the cleaning device of the drone to be flipped from below the drone to a position parallel to the outer surface according to the environmental information (see at least Fig. 2 (original document), Fig. 3 (original document), abstract (translated document), and claim 1 (translated document) regarding a rotating brush/cleaning mechanism.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the surface washing drone of Tamkin, SR by the system of Holgado et al. wherein the cleaning device is disposed on a belly of the drone; and controlling the cleaning device of the drone to be flipped from below the drone to a position parallel to the outer surface according to the environmental information as both systems are directed to surface cleaning drones and one of ordinary skill in the art would have recognized the established function of having wherein the cleaning device is disposed on a belly of the drone; and controlling the cleaning device of the drone to be flipped from below the drone to a position parallel to the outer surface according to the environmental information and predictably would have applied it to improve the surface cleaning drone of Tamkin, SR.
Regarding claims 3 and 13:
	Tamkin, SR. teaches:
wherein the drone comprises a camera (see at least sections [0008], [0014], [0049], [0056], [0070]-[0073], and [0092] regarding a camera.)
and the obtaining environmental information of the cleaning area comprises: obtaining an object image of the cleaning area based on the camera of the drone (see at least sections [0014] and [0070]-[0073] regarding a camera and an area being washed (e.g. during autonomous operation).)
and performing image analysis on the object image to obtain the environmental information (see at least sections [0070]-[0073] regarding a camera and/or collection of sensors that can be used for detecting conditions like physical components (e.g. ducts) which is an environment surrounding of the drone so the drone can reach difficult areas while maintaining stability.)
Regarding claims 5 and 15:
	Tamkin, SR. teaches:
wherein the drone comprises an airbag (see at least sections [0010], [0051], [0056], [0063], [0092], and [0097] regarding a parachute or parachute module for events of failure.)
and the method comprises: obtaining flight parameters of the drone (see at least sections [0010], [0051], [0056], [0063], [0092], and [0097] regarding one or more propellers monitored by sensors. Also, loss of flight scenarios (e.g. loss of power or broken flight surface) may have automatic failover capability.)
and opening the airbag when the flight parameter satisfies a preset condition (see at least sections [0010], [0051], [0056], [0063], [0092], and [0097] regarding deploying a parachute when one or more propellers failing (i.e. preset condition). Also, loss of flight scenarios, e.g. loss of power or broken flight surface (i.e. preset conditions), may have automatic failover capability.)
Regarding claims 7 and 17:
	Tamkin, SR. teaches:
wherein the drone-based cleaning system comprises a security lock connected to a connection end piece of the drone to which a water supply pipe for supplying clean water to the drone is connected (see at least sections [0018] and [0054] regarding a clamp that holds a hose. The Examiner notes that the Applicant has not provided in the specification any definition or information regarding a security lock, therefore, under a broadest reasonable interpretation a clamp could be a security lock.)
Regarding claim 9:
	Tamkin, SR. teaches:
wherein the drone-based cleaning system comprises a security lock connected to the connection end piece (see at least sections [0018] and [0054] regarding a clamp that holds a hose. The Examiner notes that the Applicant has not provided in the specification any definition or information regarding a security lock, therefore, under a broadest reasonable interpretation a clamp could be a security lock.)

	Claim 2, 4, 6, 8, 10, 12, 14, and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tamkin, SR. (US. Pub. No. 20170305547 A1) in view of Holgado et al. (ES 1217870 U) in further view of Liu et al. (WO 2018000736 A1).
Regarding claims 2 and 12:
The combination of Tamkin, SR. and Holgado does not explicitly teach wherein the drone comprises an environmental monitoring device, and the obtaining environmental information of the cleaning area comprises: detecting the cleaning area based on the environmental monitoring device of the drone to obtain dust information; and performing an analysis based on the dust information to obtain the environmental information.
	Liu teaches:
wherein the drone comprises an environmental monitoring device (see abstract and at least pages 2-3 regarding an environmental monitoring device.)
and the obtaining environmental information of the cleaning area comprises: detecting the cleaning area based on the environmental monitoring device of the drone to obtain dust information (see at least pages 2-3, 6-7, and 10 regarding acquiring dust information.)
and performing an analysis based on the dust information to obtain the environmental information (see at least pages 2-4, 6-7, and 9-10 regarding acquiring dust information and image information analysis which could be analyzing and generating environment information according to the dust information and/or the image information.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the surface washing drone of Tamkin, SR as modified by Holgado et al. by the system of Liu et al. wherein the drone comprises an environmental monitoring device, and the obtaining environmental information of the cleaning area comprises: detecting the cleaning area based on the environmental monitoring device of the drone to obtain dust information; and performing an analysis based on the dust information to obtain the environmental information as all systems are directed to surface cleaning drones and one of ordinary skill in the art would have recognized the established function of having wherein the drone comprises an environmental monitoring device, and the obtaining environmental information of the cleaning area comprises: detecting the cleaning area based on the environmental monitoring device of the drone to obtain dust information; and performing an analysis based on the dust information to obtain the environmental information and predictably would have applied it to improve the surface cleaning drone of Tamkin, SR. as modified by Holgado et al.
Regarding claims 4 and 14:
The combination of Tamkin, SR. and Holgado does not explicitly teach wherein the controlling the cleaning device to clean the cleaning area comprises: determining a cleaning strategy based on the environmental information; and controlling the cleaning device to clean the cleaning area according to the cleaning strategy.
	Liu teaches:
wherein the controlling the cleaning device to clean the cleaning area comprises: determining a cleaning strategy based on the environmental information (see at least pages 2-4, 7-8, and 11 regarding a cleaning strategy confirmed according to the environmental information.)
and controlling the cleaning device to clean the cleaning area according to the cleaning strategy (see at least pages 2-4, 7-8, and 11 regarding a cleaning strategy and after it is determined, the cleaning device of the drone is controlled to clean the cleaning area.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the surface washing drone of Tamkin, SR as modified by Holgado et al. by the system of Liu et al. wherein the controlling the cleaning device to clean the cleaning area comprises: determining a cleaning strategy based on the environmental information; and controlling the cleaning device to clean the cleaning area according to the cleaning strategy as all systems are directed to surface cleaning drones and one of ordinary skill in the art would have recognized the established function of having wherein the controlling the cleaning device to clean the cleaning area comprises: determining a cleaning strategy based on the environmental information; and controlling the cleaning device to clean the cleaning area according to the cleaning strategy and predictably would have applied it to improve the surface cleaning drone of Tamkin, SR. as modified by Holgado et al.
Regarding claims 6 and 16:
	Tamkin, SR. teaches:
wherein the drone comprises an airbag (see at least sections [0010], [0051], [0056], [0063], [0092], and [0097] regarding a parachute or parachute module for events of failure.)
and the method comprises: obtaining flight parameters of the drone (see at least sections [0010], [0051], [0056], [0063], [0092], and [0097] regarding one or more propellers monitored by sensors. Also, loss of flight scenarios (e.g. loss of power or broken flight surface) may have automatic failover capability.)
and opening the airbag when the flight parameter satisfies a preset condition (see at least sections [0010], [0051], [0056], [0063], [0092], and [0097] regarding deploying a parachute when one or more propellers failing (i.e. preset condition). Also, loss of flight scenarios, e.g. loss of power or broken flight surface (i.e. preset conditions), may have automatic failover capability.)
Regarding claim 8:
	Tamkin, SR. teaches:
wherein the drone-based cleaning system comprises a security lock connected to the connection end piece (see at least sections [0018] and [0054] regarding a clamp that holds a hose. The Examiner notes that the Applicant has not provided in the specification any definition or information regarding a security lock, therefore, under a broadest reasonable interpretation a clamp could be a security lock.)
Regarding claim 10:
	Tamkin, SR. teaches:
wherein the drone-based cleaning system comprises a security lock connected to the connection end piece (see at least sections [0018] and [0054] regarding a clamp that holds a hose. The Examiner notes that the Applicant has not provided in the specification any definition or information regarding a security lock, therefore, under a broadest reasonable interpretation a clamp could be a security lock.)

	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (WO 2018000736 A1) in view of Wetzel et al. (US. Pub. No. 20190371056 A1).
Regarding claim 22:
The combination of Tamkin, SR. and Holgado does not explicitly teach wherein the environmental information describes a material composition of the object.
	Wetzel teaches:
wherein the environmental information describes a material composition of the object (see at least the abstract and sections [0050] regarding a robot or machine which could be a flying drone. Also, see at least sections [0019] and [0104] regarding imaging and determining material composition.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the external wall cleaning method based on an unmanned aerial vehicle of Liu et al. by the system of Wetzel et al. wherein the environmental information describes a material composition of the object as both systems are directed to unmanned aerial vehicles or robots/flying drones and one of ordinary skill in the art would have recognized the established function of having wherein the environmental information describes a material composition of the object and predictably would have applied it to improve the external wall cleaning method based on an unmanned aerial vehicle of Liu et al.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ashur et al. (US 20190168875 A1) is pertinent because it is a drone cleaning apparatus includes a drone; and a pressure washer or power washer comprising a wand with nozzle, hose, and motor unit. The wand is fastened to an underside of the drone, with the hose attached to and connecting the wand and the motor unit.
Zhao et al. (CN 206782061 U) is pertinent because it is an unmanned machine for cleaning glass.
Chin et al. (US 20160052027 A1) is pertinent because it is an unmanned aerial vehicle which includes a cleansing controller configured to manage a removal of a surface contaminant from a selected portion of a surface of an external object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666      

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666